PER CURIAM.
We treat petitioner’s request for writ of prohibition as a petition for writ of certiora-ri, Fla.R.App.P. 9.040(c), grant certiorari, and quash the “Order Granting [Metropolitan Dade County’s] Motion to Intervene” on a finding that the trial court abused its discretion in allowing Metropolitan Dade County to intervene after the entry of final judgment. See Dickinson v. Segal, 219 So.2d 435 (Fla.1969); Maryland Casualty Co. v. Hanson Dredging, Inc., 393 So.2d 595 (Fla. 4th DCA 1981); Wong v. Von Wersebe, 365 So.2d 429 (Fla. 3d DCA 1978); Fla.R.Civ.P. 1.230.
Petition granted.